Title: To James Madison from Robert W. Fox, 10 March 1804 (Abstract)
From: Fox, Robert W.
To: Madison, James


10 March 1804, Falmouth. “I should have sent thee the list of American Shipping ere this, but my Consular Agent at Plymouth has not yet favored me with it, I therefore send thee the remainder [not found]. There were several other Vessels touched off the port & whose names I have not obtained.”
“Two or three American Ships have lately been detained by the British Cruisers, an account of which I have sent to my friend Monroe at London. Some Citizens have been impressed & mostly liberated, when I could not succeed I have requested the assistance of the Consul at London. Some Americans have lately quitted an American Brig at this Port & entered on board a British Ship of War, a considerable sum was due to them for Wages. I recommended to the Master to refuse paying it, which he has done, the men now wish to return as they cannot be paid, but its impossible, so they are on the stool of repentance; one of those who entered informed the Regulating Officer that two out of the Crew were Englishmen (which was a falsity) & those were impressed as I could not get them liberated, I sent their protections to my friend Erving who succeeded & orders were received from the Admiralty for their liberation, but the Officer would only give them up only on being paid their wages, of those who had entered, this I resisted, he still refused to comply, but has since sent the men onboard their own Vessel.”
“Trade very dull, the American Shipping are in request when Neutrals are wanted. Flour & Wheat very low. West India produce keeps up pretty well.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 2). 2 pp.; in a clerk’s hand, signed by Fox.


